
	
		I
		112th CONGRESS
		2d Session
		H. R. 6530
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Ms. Zoe Lofgren of
			 California introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Foreign Affairs,
			 the Judiciary, and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To combat trade barriers that threaten the maintenance of
		  an open Internet, that mandate unique technology standards as a condition of
		  market access and related measures, and to promote online free expression and
		  the free flow of information.
	
	
		1.Short titleThis Act may be cited as the
			 Global Free Internet Act of
			 2012.
		2.FindingsCongress finds the following:
			(1)A
			 single, open, global Internet is a vital tool for facilitating the free and
			 secure flow of information and products without regard to distances or national
			 boundaries.
			(2)The goal of a
			 single, open, global Internet is best supported by policies that—
				(A)encourage
			 utilization on a global basis of technology standards set by international
			 standards-setting organizations, including industry-led and other voluntary
			 bodies, and selected by the market;
				(B)respect the
			 security of information and privacy of Internet users;
				(C)promote investment
			 in Internet-related innovation;
				(D)refrain from
			 compelling Internet service providers and other intermediaries to restrict the
			 free flow of information on the Internet; and
				(E)allow trade in
			 Internet-related goods, services, information, and content.
				(3)Certain
			 governments and international bodies are adopting or considering policies
			 contrary to the goal of a free, open Internet, including—
				(A)mandating unique
			 technology standards favoring domestic producers as a condition of market
			 access or pursuing related policies regarding standard-setting that are
			 discriminatory and subvert the open, global nature of the Internet;
				(B)sponsoring or
			 tolerating the use of Internet-related tools to gain unauthorized access to
			 public-sector and private-sector networks in the United States to disrupt their
			 operation;
				(C)blocking,
			 filtering, or otherwise restricting Internet communications in a manner that
			 discriminates against Internet-based services and content originating in other
			 countries;
				(D)monitoring
			 Internet use and communications in a manner that restricts individual privacy
			 and freedom; and
				(E)imposing market
			 access requirements or liabilities that discriminate against or otherwise
			 impede Internet-related goods, services and content from other
			 countries.
				(4)Such actions
			 threaten the interests of the United States by—
				(A)facilitating
			 attempts by foreign governments to restrict or disrupt the free flow of
			 information on the Internet;
				(B)promoting
			 national Internets in conflict with the underlying rationale and
			 architecture of the Internet as originally envisioned and constructed, thereby
			 compromising the Internet’s full functionality and promise;
				(C)harming United
			 States workers and businesses, undermining a strong United States industrial
			 base, and putting foreign competitors at an advantage; and
				(D)putting at risk
			 the utility of the Internet as a tool of open communication, assembly, and
			 commerce, and the individuals who seek to use it for such purposes.
				3.Task force on the
			 Global Internet
			(a)Establishment
				(1)In
			 generalThere is established within the executive branch a Task
			 Force on the Global Internet (in this Act referred to as the Task
			 Force), hosted by the Department of Commerce.
				(2)ChairpersonThe
			 President shall select from among the members of the Task Force under
			 subsection (b) an individual to serve as Chairperson.
				(b)CompositionThe
			 Task Force shall consist of the following:
				(1)Four United States
			 persons with substantial expertise in Internet policy and civil liberties who
			 are not employees or officers of Federal, State, local, or tribal governments
			 and who—
					(A)are nominated by
			 the public through a process that solicits public recommendations through the
			 Internet and are appointed by the President, acting through the President’s
			 Council of Advisors on Science and Technology; and
					(B)shall serve on the
			 Task Force for renewable terms not to exceed 3 years.
					(2)The leader of the majority party in the
			 Senate and the leader of the minority party in the Senate shall each appoint
			 one United States person with substantial expertise in Internet policy and
			 civil liberties to serve on the Task Force for renewable terms not to exceed 3
			 years.
				(3)The Speaker of the House of Representatives
			 and the leader of the minority party in the House of Representatives shall each
			 appoint one United States person with substantial expertise in Internet policy
			 and civil liberties to serve on the Task Force for renewable terms not to
			 exceed 3 years.
				(4)The United States
			 Trade Representative, the Secretary of Homeland Security, the Assistant
			 Secretary for Communications and Information of the National Telecommunications
			 and Information Administration, the Chair of the Privacy and Civil Liberties
			 Oversight Board, the head of the Internet Corporation for Assigned Names and
			 Numbers, and the heads of other Federal departments and agencies as determined
			 to be appropriate by the President, acting through their respective
			 designees.
				(c)Staff of Federal
			 agenciesUpon request of the
			 Task Force, the head of any Federal department or agency or other Federal
			 official described in subsection (b)(4) may detail, with or without
			 reimbursement, any of the personnel or services of the relevant Federal
			 department or agency to the Task Force to assist it in carrying out its
			 functions.
			(d)FunctionsIn
			 addition to such other responsibilities the President may assign, the Task
			 Force shall—
				(1)develop and
			 implement strategies in response to foreign and domestic government policies
			 that—
					(A)unjustifiably or
			 unreasonably burden or restrict international trade in Internet-related goods,
			 services, and content;
					(B)mandate or
			 otherwise preference Internet-related technology standards and related
			 measures;
					(C)impede the free
			 flow of information on the Internet; or
					(D)otherwise threaten
			 the open, global nature of the Internet, the interests of Internet users and
			 the United States in Internet-related international trade and discourse;
					(2)consult and share
			 timely information with civil society groups with expertise in Internet policy
			 and civil liberties;
				(3)coordinate the
			 activity of all Federal departments and agencies as necessary to implement the
			 strategies developed in accordance with paragraph (1);
				(4)prepare a report
			 and action plan in accordance with section 4;
				(5)hold public
			 hearings and solicit public comment through the Federal Register and the
			 website for the Task Force as appropriate; and
				(6)appoint a civilian
			 Task Force member, responsible for leading the Task Force and serving as a
			 point of contact for correspondence and inquiries related to the activities of
			 the Task Force.
				4.Report and action
			 plan to the President and Congress
			(a)In
			 generalNot later than 9 months after the date of the enactment
			 of this Act, and annually thereafter, the Task Force shall transmit to the
			 President, the Committee on Ways and Means of the House of Representatives, the
			 Committee on the Judiciary of the House of Representatives, the Committee on
			 Finance of the Senate, and the Committee on the Judiciary of the Senate a
			 report and action plan that—
				(1)identifies acts,
			 policies, or practices of the United States, foreign governments, or
			 international bodies, and related measures that—
					(A)deny fair and
			 equitable market access to or otherwise unjustifiably or unreasonably burden or
			 restrict discourse or trade in Internet-related goods, services, and
			 content;
					(B)mandate, give
			 preference to, or promote Internet-related technology standards that diverge
			 from widely adopted international standards, or otherwise lead to the adoption
			 of discriminatory or trade-restrictive technology standards or conformity
			 assessment procedures; or
					(C)otherwise threaten
			 the interests of the United States in the technical operation, security, and
			 free flow of global Internet communications;
					(2)estimates the
			 trade-distorting impact or extent of suppression of free expression of measures
			 identified under paragraph (1) on United States commerce, the interests of
			 Internet users, and the functioning of the Internet;
				(3)designates which
			 measures identified under paragraph (1) are priority concerns;
				(4)sets forth a
			 strategy and actions to be taken by Federal departments and agencies in
			 response to measures identified under paragraph (1); and
				(5)provides
			 information with respect to any action taken (or the reasons if no action is
			 taken) in response to any such measures identified in prior years’ reports,
			 including such actions as are required under section 5.
				(b)Form of
			 reportsThe reports and action plans required under subsection
			 (a) may contain a classified annex if the Task Force determines that such is
			 appropriate.
			(c)Coordination and
			 noticeIn preparing each annual report and action plan required
			 under subsection (a), the Task Force shall—
				(1)seek public
			 participation by—
					(A)publishing a
			 notice in the Federal Register that includes instructions on how the public may
			 submit comments on the report and plan;
					(B)holding at least
			 one public hearing; and
					(C)establishing a
			 website for the Task Force that publishes timely information regarding the Task
			 Force’s activities and provides an opportunity for the public to submit
			 comments to the Task Force;
					(2)consult and
			 coordinate with all relevant executive branch departments and agencies;
				(3)consult and share
			 timely information with civil society groups with expertise in Internet policy
			 and civil liberties; and
				(4)take into account
			 information from such sources as may be available to the United States Trade
			 Representative and such information as may be submitted to the Trade
			 Representative by interested persons, including information contained in
			 reports submitted under section 181(b) of the Trade Act of 1974 (19 U.S.C.
			 2241(b)) and petitions submitted under section 302 of such Act (19 U.S.C.
			 2412).
				(d)PublicationThe
			 Task Force shall publish in the Federal Register the report and action plan
			 transmitted to Congress under subsection (a), but shall omit information
			 transmitted to Congress under subsection (b).
			5.Section 301
			 investigation and potential sanctionsNot later than 30 days after the
			 transmission of each annual report and action plan required under section 4,
			 the United States Trade Representative shall, in accordance with the
			 requirements of sections 301 through 304 of the Trade Act of 1974 (19 U.S.C.
			 2411 through 2414), initiate an investigation, make any determinations
			 required, and take any actions specified under such sections with respect to
			 any acts, policies, or practices of a foreign government or international body
			 that are identified in each such annual report and action plan as priority
			 concerns, including restrictions on sale in the United States of products
			 developed and manufactured in countries implementing such acts, policies, or
			 practices.
		6.Review and
			 investigation by Federal Trade Commission and Department of Justice
			(a)Review and
			 investigationThe Federal Trade Commission and the Attorney
			 General shall—
				(1)review each act,
			 policy, or practice described in paragraph (1) of section 4(a) that is
			 contained in a report or an action plan transmitted under such section to
			 Congress; and
				(2)investigate
			 whether such act, policy, or practice (or any related action by a
			 nongovernmental entity) violates the antitrust laws of the United
			 States.
				(b)DefinitionFor
			 purposes of this section, the term antitrust laws has the meaning
			 given it in subsection (a) of the first section of the Clayton Act (15 U.S.C.
			 12(a)), except that such term includes section 5 of the Federal Trade
			 Commission Act (15 U.S.C. 45) to the extent such section 5 applies to unfair
			 methods of competition.
			7.Report to
			 Congress on international trade agreements
			(a)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Task Force
			 shall submit to Congress and the President a report that—
				(1)assesses the
			 sufficiency of existing multilateral and bilateral trade agreements in—
					(A)promoting
			 international trade in Internet-related goods, services, and content;
					(B)encouraging the
			 utilization on a global basis of technology standards set by international
			 standard-setting organizations;
					(C)protecting the
			 security and functioning of the Internet;
					(D)facilitating the
			 free flow of information on the Internet; and
					(E)protecting the
			 interests of Internet users; and
					(2)recommends, as
			 appropriate, modifications of existing agreements or the negotiation of new
			 agreements to advance the objectives identified in paragraph (1).
				(b)Sense of
			 congressIt is the sense of Congress that the negotiating
			 objectives of the United States for future bilateral and multilateral trade
			 agreements should include the goals specified in subsection (a)(1).
			(c)Form of
			 reportsThe report required under subsection (a) may contain a
			 classified annex if the Task Force determines that such is appropriate.
			(d)Coordination and
			 noticeIn preparing each report required under subsection (a),
			 the Task Force shall—
				(1)seek public
			 participation by—
					(A)publishing a
			 notice in the Federal Register that includes instructions on how the public may
			 submit comments on the report and plan;
					(B)holding at least
			 one public hearing; and
					(C)establishing a
			 website for the Task Force that publishes timely information regarding the Task
			 Force’s activities and provides an opportunity for the public to submit
			 comments to the Task Force;
					(2)consult and
			 coordinate with all relevant Federal departments and agencies;
				(3)consult and share
			 timely information with civil society groups with expertise in Internet policy
			 and civil liberties; and
				(4)take into account
			 information from such sources as may be available to the United States Trade
			 Representative and such information as may be submitted to the Trade
			 Representative by interested persons, including information contained in
			 reports submitted under section 181(b) of the Trade Act of 1974 (19 U.S.C.
			 2241(b)) and petitions submitted under section 302 of such Act (19 U.S.C.
			 2412).
				(e)PublicationThe
			 Task Force shall publish in the Federal Register the report and action plan
			 transmitted to Congress under subsection (a), but shall omit information
			 transmitted to Congress under subsection (b).
			8.Standards-related
			 trainingThe Task Force shall
			 coordinate with intergovernmental, national government, and private sector
			 entities, including the National Institute of Standards and Technology, the
			 Patent and Trademark Office, the Trade and Development Agency, the United
			 States Telecommunications Training Institute, the Department of Justice, the
			 Federal Trade Commission, and any other appropriate entities, for the purpose
			 of organizing training of foreign and domestic government officials and
			 national standard-setting and conformity assessment bodies with respect to best
			 practices, including coordination with nongovernmental international and
			 domestic standards bodies, in accordance with the annual report and action plan
			 required under section 4.
		9.Outside
			 consultationThe Task Force
			 shall establish a regularized process to receive and respond to timely input
			 from businesses, organizations, experts, and other interested parties regarding
			 the fulfillment of its functions.
		
